Citation Nr: 1340676	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  07-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for adjustment disorder.

2.  Entitlement to an effective date earlier than June 28, 2007 for the award of a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to July 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which, in pertinent part, granted entitlement to TDIU effective August 9, 2007.  

In a February 2010 rating decision, the RO determined that the May 2008 rating decision contained clear and unmistakable error (CUE) in its assignment of an August 9, 2007 effective date for the grant of TDIU, and a new effective date of June 28, 2007 was assigned.  The Veteran filed a March 2010 notice of disagreement in response to the February 2010 rating decision, and contended that an earlier effective date of December 23, 2005 or earlier was appropriate for the grant of TDIU.  As the Veteran had not been provided a statement of the case in response to the notice of disagreement, the Board remanded this matter in February 2011 for the issuance of a statement of the case on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued dated in May 2013 and the Veteran submitted a substantive appeal in May 2013.

In July 2013, the Veteran, accompanied by his representative, testified at a hearing before the undersigned at the RO.  A transcript of these proceedings has been associated with the Veteran's claims file.  

In its February 2011 remand, the Board noted that, in its previous May 2010 remand, the Board referred the issue of entitlement to an earlier effective date for the grant of service connection for seborrheic dermatitis to the Agency of Original Jurisdiction (AOJ) for appropriate action.  As this claim is still outstanding, the matter is again referred.

In addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files.  

The issue of entitlement to an effective date earlier than June 28, 2007 for the award of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a July 2010 statement, the Veteran withdrew his claim of entitlement to a higher initial evaluation for adjustment disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal concerning the issue of entitlement to a higher initial rating for adjustment disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing by the Veteran at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written statement received in July 2010, the Veteran withdrew the appeal with regard to entitlement to a higher initial rating for adjustment disorder. 

There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

The appeal concerning the claim for entitlement to a higher initial evaluation for adjustment disorder is dismissed.


REMAND

In his testimony before the Board, indicated that he was declared unable to work and has been in receipt of disability benefits from the Social Security Administration (SSA) since approximately 1999, and that this award was based in part on his service-connected psychiatric and skin disabilities.  The SSA records may be relevant, and VA has a duty to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Request, from the SSA, complete copies of any disability determinations it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decisions.  

Efforts to obtain SSA decisions and underlying records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts would be futile.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


